Case 0:17-cv-60533-JEM Document 252-1 Entered on FLSD Docket 09/09/2019 Page 1 of 2




                           EX H IB IT 1
Case 0:17-cv-60533-JEM Document 252-1 Entered on FLSD Docket 09/09/2019 Page 2 of 2



 JUSTICE NEW S

                                               Departm entofJustice
                                                Offi
                                                   ce ofPublicAffairs

FOR IMM EDIATE RELEASE                                                                      Tuesday,August20,2019


       American Airlines Inc.Agrees To Pay $22 M illion to Settle False Claim s Act
          A llegations for Falsely Repoding Delivery Tim es ofU.S.M ailTransported
                                        Internationally
The Justice Depadmentannounced today thatAmerican Airlines Inc.has agreed to payapproximately $22.1millionto
resolve itsalleged liability underthe False Claims Actforfalsely reporting the times ittransferred possession ofUnited
States mailto foreign postaladm inistrationsorotherintended recipients undercontractswith the United States Postal
Service(USPS).AmericanAirlinesisaninternationalairlineheadquaderedinFortW odh,Texas.
i
'W e expectcompaniesdoing businesswith the governmentto compl y with theircontractualobligations,''saidAssistant
Attorney GeneralJody Huntofthe DepadmentofJustice's CivilDivision.''
                                                                   The DepadmentofJustice vigorously
pursuesal1manneroffraudulentconductthatunderminesthe benefitsthatthe governmenthas bargained for.'
USPS contracted wi  thAmerican Airlinesto take possession ofreceptacles ofUnited States mailatsix Iocati onsin the
United Statesoratvarious DepartmentofDefense and State Depadmentlocations abroad,and then deliverthatmailto
numerousinternationaland domesticdestinati    ons.To obtain paymentunderthe contracts,American Airlineswas
required to subm itelectronicscansofthe mailreceptaclesto USPS reporting the time the mailwas delivered atthe
specified destinations.The contracts specified penaltiesformailthatwasdeli vered Iate orto the wrong Iocation.
Today'ssettlementresolvesallegations thatscans submitted byAmeri    can Airlinesfalsely reportedthe time it
transferred possessi on ofthe mail.
'The U.S.PostalService contracts with com mercialairlines forthe safeguarding and timely deliveryofU.S.Mailto
foreign posts,including the mailsentto oursoldiers deployed toforeign operating bases,'said ScottPierce,Special
Agentin Charge,USPS Office ofInspectorGeneral.U he Office ofInspectorGeneralsupportsthe PostalService by
aggressively investigating allegati
                                  ons ofcontractualnon-compliance withinthe mai ldeliveryprocess,including the
falsi
    fication ofdelivery informati
                                on. Ourspecialagents worked hand-in-hand with the Departm entofJustice's Civil
Division to help ensure a reasonable resoluti
                                            on and we applaud the exceptionalwork bythe investigative and Iegal
t63m **
This matterwas handled by the CivilDi
                                    vision's Com mercialLitigati
                                                               on Branch,the USPS Office ofthe Inspector
General,andthe USPS Office ofGeneralCounsel.
 The claims settled by this agreem entare allegationsonl
                                                       y,and there hasbeen no determination ofIiability.


 Topicls):
 False ClaimsAct

 Componentts):
 CivilDivision
 Press Release Num ber:
 19-880

                                                                                                Updated August26,2019
